Citation Nr: 1135349	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back strain (low back disorder), to include as secondary to service-connected residuals of a compound fracture, right tibia and fibula.

2.  Entitlement to an increased evaluation for residuals of a compound fracture, right tibia and fibula (right leg disability), currently rated 40 percent disabling.

3.  Entitlement to an increased evaluation for osteoarthritis, status post total knee arthroplasty, left knee (left knee disability), currently rated 30 percent disabling.

4.  Entitlement to an increased evaluation for osteoarthritis, right knee (right knee disability), currently rated 20 percent disabling.

5.  Entitlement to an increased evaluation for residual hypaglesia of left ulnar nerve secondary to a contusion, with grip weakness (left arm nerve disability), currently rated 20 percent disabling.

6.  Entitlement to an increased evaluation for traumatic arthritis, right ankle (right ankle disability), currently rated 20 percent disabling.

7.  Entitlement to an increased evaluation for residuals of disfiguring scars, right calf muscle, currently rated 10 percent disabling.

8.  Entitlement to a compensable evaluation for fracture, left mandible.

9.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2007 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran attended a hearing before the undersigned in June 2011.

Since the last supplemental statement of the case was issued in September 2010, additional evidence has been received.  In June 2011, the Veteran submitted a waiver of RO review of this evidence.  38 C.F.R. § 20.1304 (2010).

At his hearing in June 2011, the Veteran stated that he experiences hip problems that he believes are due to his service-connected disabilities.  He also stated that complications with his left knee following a knee replacement have caused him anxiety.  These matters are REFERRED to the RO for appropriate action.

The issues of service connection for a back disorder, an increased evaluation for a right leg disability, an increased evaluation for a left knee disability, an increased evaluation for a right knee disability, an increased evaluation for a left arm nerve disability, and an increased evaluation for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the June 2011 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his claim of entitlement to an increased evaluation for residuals of disfiguring scars, right calf muscle.

2.  At the June 2011 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his claim of entitlement to a compensable evaluation for fracture, left mandible.

3.  At the June 2011 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his claim of entitlement to TDIU.



CONCLUSIONS OF LAW

1.  As the Veteran has withdrawn his appeal with respect to the claim of entitlement to an increased evaluation for residuals of disfiguring scars, right calf muscle, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

2.  As the Veteran has withdrawn his appeal with respect to the claim of entitlement to a compensable evaluation for fracture, left mandible, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

3.  As the Veteran has withdrawn his appeal with respect to the claim of entitlement to TDIU, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the June 2011 hearing, the Veteran withdrew his appeal with respect to the claims of entitlement to an increased evaluation for residuals of disfiguring scars, right calf muscle; a compensable evaluation for fracture, left mandible; and TDIU.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.202.  Appeals withdrawn on the record at a hearing are an exception to the requirement for a written withdrawal.  38 C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the claims of entitlement to an increased evaluation for residuals of disfiguring scars, right calf muscle; a compensable evaluation for fracture, left mandible; and TDIU, there remain no allegations of errors of fact or law for appellate consideration on these issues.  The Board does not have jurisdiction and the issues are dismissed.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

ORDER

The appeal for an increased evaluation for residuals of disfiguring scars, right calf muscle, is dismissed.

The appeal for a compensable evaluation for fracture, left mandible, is dismissed.

The appeal for total disability based on individual unemployability is dismissed.


REMAND

For the reasons discussed below, the Board finds that additional development is necessary with respect to the Veteran's claims of entitlement to service connection for a back disorder, an increased evaluation for a right leg disability, an increased evaluation for a left knee disability, an increased evaluation for a right knee disability, an increased evaluation for a left arm nerve disability, and an increased evaluation for a right ankle disability.

The Veteran's service-connected disabilities are the result of a motorcycle accident in September 1971, while he was on active service. 

The Veteran contends that his current back disorder is secondary to his service-connected left knee disability, right leg disability, right knee disability, and right ankle disability.  A VA examination of the Veteran's spine was conducted in April 2009.  The Board finds the examination report inadequate and confusing.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, it stated that offering an opinion would be a resort to speculation while also offering a negative opinion two paragraphs later.  Additionally, the opinion did not address all questions necessary to determine whether secondary service connection is warranted.  In this regard, the opinion did not address whether any service-connected condition singly or jointed caused or aggravated the current back disability.  The examiner also failed to review the claims file.  A new examination should be scheduled.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It has been four years since the Veteran's last VA examination for his service-connected disabilities, and his hearing testimony indicates that his disabilities may have worsened in that time.  See Hearing Trans. (June 2011).  [Specifically, the Veteran reported that his right ankle now freezes and "kicks out" at an odd angle.  Id.  He reported swelling from his right ankle, up his right leg, and into his right knee.  Id.  He stated that he has been prescribed braces for both knees, but had still fallen six or seven times in the prior year due to his knees giving out.  Id.  With regard to his left arm nerve disability, the Veteran reports that he has lost feeling in his left arm from the elbow down, primarily in the left little finger and left ring finger.  Id.  He is unable to grip and pick things up with his left hand.  Id.]  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381  (1994).  The Veteran is competent to testify as to his own symptoms.  See Barr, supra.  As such, he must be provided a contemporary examination.

There are outstanding VA treatment records that need to be obtained.  The Veteran indicated that he received treatment for his back and knee at the VA Medical Center (VAMC) in Roseburg, Oregon, as recently as June 2011.  The RO obtained records from this facility which are dated from October 2007 to September 2010.  The records after September 2010 are not in the claims file and the Veteran has indicated relevant treatment from September 2010.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

There may also be outstanding private treatment records.  The Veteran submitted a new patient evaluation dated January 2011.  The evaluation was conducted by Dr. Jewett.  It is unclear whether the Veteran sought further treatment with Dr. Jewett. If so, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete Roseburg, Oregon, VAMC treatment records from September 2010 to the present.  Evidence of attempts to obtain these records should be associated with the claims file.

2.  Obtain the Veteran's current and complete treatment records from Dr. Jewett.  Evidence of attempts to obtain these records should be associated with the claims file.

3.  Arrange for the Veteran to undergo the appropriate VA examination(s) to determine the nature, extent, and severity of the following service-connected disabilities: (a) left knee disability (osteoarthritis, status post total knee arthroplasty), (b) right knee disability (osteoarthritis), (c) right leg disability (residuals of a compound fracture of the right tibia and fibula), (d) right ankle disability (traumatic arthritis), (e) left ulnar nerve disability (residual hypaglesia of the left ulnar nerve secondary to a contusion with grip weakness).

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology for each disability and address the following questions/issues:

Include ranges of motion for both knees, the right ankle, and for any joint impacted by the residuals of the right compound fracture, right tibia and fibula (right leg disability).  Note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  

Comment on the Veteran's reports that his right ankle now freezes and "kicks out" at an odd angle and then state whether such complaints and objective findings can be described as ankle ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; or is there ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

State whether there is any recurrent instability or subluxation of the knees.  If it is determined that there is no instability, please reconcile this with the fact that the Veteran has been prescribed braces for both knees; and his assertion that he has fallen six or seven times in the prior year due to his knees giving out.  If instability and/or subluxation are found, the examiner should categorize such as slight, moderate or severe.

As it pertained to the left knee, state whether there are any severe chronic residuals from the knee replacement.  If so, such residuals should be identified.

For the left ulnar nerve disability, note whether the paralysis is complete or incomplete.  If it is incomplete, note whether it is severe, moderate, or mild.  Also, state the functional impairment caused by such paralysis.  In this regard, comment on the Veteran's report that he has lost feeling in his left arm from the elbow down, primarily in the left little finger and left ring finger, and that he is unable to grip and pick things up with his left hand.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

4.  Arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of his back disorder.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology for each disability and address the following questions/issues:

Offer an opinion as to whether a back disorder is at least as likely as not (at least a 50/50 probability or better) (a) caused by a service-connected disability or disabilities; or (b) made worse (i.e. aggravated) by a service-connected disability or a combination of service-connected disabilities.  The examiner should be informed that the Veteran's service-connected disabilities include the following:  residuals of compound fracture, right tibia and fibula; osteoarthritis, status post total left knee arthroplasty associated with residuals of compound fracture of the right tibia and fibula; osteoarthritis of the right knee associated with residuals of the compound fracture of the right tibia and fibula; residual hypalgesia of the left ulnar nerve secondary to contusion, with grip weakness; traumatic arthritis of the right ankle; residual disfiguring scars of the right calf muscle and left mandible fracture.

If it is found that the back disorder was aggravated (underwent an increase) due to a service-connected disability or due to service-connected disabilities, the examiner should state whether such aggravation was beyond the natural progress of the disease.  If aggravation beyond the natural progress of the back disorder is found, the examiner should also provide an opinion as to the baseline level of severity of the disorder before the onset of aggravation and should identify that aspect of the disability which is due to the aggravation.  

The examiner must discuss the Veteran's contentions that his service-connected disabilities caused him to be inactive and gain weight, which caused his back disorder or made it worse (i.e. aggravated it).  Also, the examiner must address the Veteran's contention that his service-connected disability/ies caused one leg to be shorter than the other which led to an altered gain which resulted in his current back disorder.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for every opinion given.  All opinions must take into consideration the Veteran's lay assertions, the objective medical findings and sound medical principles.

5.  After completing the above action, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


